Exhibit 99.5 Citigroup Inc. DKK 2,000,000,000 4.750% Fixed Rate Notes due 2017 under the Programme for the issuance of Euro Medium-Term Notes, Series B The securities described herein have not been and will not be registered under the U.S. Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. 1. Issuer: Citigroup Inc. 2. Specified Currency: Danish Krone ("DKK") 3. Aggregate Nominal Amount: DKK 2,000,000,000 4. Issue Price: 99.447% 5. Specified Denominations: DKK 500,000. 6. Issue Date: 31 May 2007 7. Maturity Date: 31 May 2017 8. Interest Basis: The Notes will bear interest in arrears at a fixed rate of interest from and including, 31 May 2007 to, but excluding, the Maturity Date. 9. Redemption/Payment Basis: Redemption at par 10. Status of the Notes: Senior PROVISIONS RELATING TO INTEREST PAYABLE 11. Fixed Rate Note Provisions: Applicable (i)Rate of Interest: 4.750% per annum payable annually in arrear (ii)Interest Payment Dates: 31 May in each year from, and including, 31May 2008 to, and including, 31 May 2017.Following business day convention. (iii)Fixed Coupon Amount: DKK 23,750 per Note of DKK 500,000 (iv)Day Count Fraction: Actual/Actual (ICMA) (unadjusted) PROVISIONS RELATING TO REDEMPTION 12. Final Redemption Amount: Par 13. Early Redemption Amount: Par, payable upon redemption for taxation reasons or on event of default. GENERAL PROVISIONS APPLICABLE TO THE NOTES 14. Form of Notes: Bearer Notes 15. Additional Financial Centers relating to Payment Dates: New York and Copenhagen 16. Redenomination, renominalisation and reconventioning provisions: Applicable DISTRIBUTION 17. TEFRA: The D Rules are applicable 18. Listing: Regulated Market of the Copenhagen Stock Exchange OPERATIONAL INFORMATION ISIN Code: DK0030059092 Common Code: 030129229 Any clearing system other than Euroclear Bank S.A./N.V. and Clearstream Banking, Société Anonyme: Vaerdipapircentralen A/S
